NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICENTE EMILIO VELASQUEZ LOPEZ,                 No.    19-71885

                Petitioner,                     Agency No. A200-824-074

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Vicente Emilio Velasquez Lopez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review factual findings for substantial evidence, including determinations

regarding social distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th

Cir. 2020). We review de novo the legal question of whether a particular social

group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. We deny the petition

for review.

      The BIA did not err in holding that Velasquez Lopez’s social groups were

not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order

to demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Conde Quevedo, 947 F.3d at 1242-43 (substantial

evidence supported the determination that the record lacked evidence establishing

“people who report the criminal activity of gangs to police” are “perceived or

recognized as a group by society in Guatemala”); Barrios v. Holder, 581 F.3d 849,

854-55 (9th Cir. 2009) (holding young males in Guatemala who resist gang

recruitment is not a particular social group). Thus, Velasquez Lopez’s asylum and

withholding of removal claims fail.

      We do not consider Velasquez Lopez’s contentions as to whether his asylum


                                          2
application was timely filed. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829

(9th Cir. 2011) (review limited to the grounds relied on by the BIA); see also

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (agencies are not required

to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Velasquez Lopez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      As stated in the court’s September 25, 2019 order, the temporary stay of

removal remains in place until the issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3